Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Maria Cervantes, Individually and as Next             Appeal from the 276th District Court of
Friend of Alek Gonzalez, and Omar                     Titus County, Texas (Tr. Ct. No. 35429).
Gonzalez, Individually and as Next Friend             Opinion delivered by Justice Carter, Chief
of Alek Gonzalez, Appellant                           Justice Morriss and Justice Moseley
                                                      participating.
No. 06-13-00013-CV         v.

Joseph Morris McKellar, M.D., d/b/a O.B.
Associates; Carter J. Moore, M.D.; Carter J.
Moore, M.D., P.A.; and Titus Regional
Medical Center, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Maria Cervantes, Individually and as Next Friend of
Alek Gonzalez, and Omar Gonzalez, Individually and as Next Friend of Alek Gonzalez, pay all
costs of this appeal.




                                                      RENDERED APRIL 10, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk